Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-13 are amended. 
Claims 1-13 are under consideration.

Priority
2. It is maintained that no certified translation of Taiwanese application 106134411 has been submitted. Thus, for the purposes of applying prior art, until foreign priority is perfected, the date is considered to be 1/26/2018.

Claim Objections
3. (previous objection, withdrawn) Claims 2-10, 12, 13 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claims 4, 5 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for indicating that a warning sign is likely to occur in an illness course of the subject, does not reasonably provide enablement for a warning sign will occur in an illness course of the subject. 
Applicant contends: a skilled artisan would understand that the serum hyaluronan level in the dengue fever patient was determined at the early stage of the illness in which the patient has not developed any warning sign yet; the CD44 antibody can be administered to subject who has not developed a warning sign yet and having a serum hyaluronan level higher than or equal to 70 ng/ml so as to effectively treat flavivirus infection at the early stage.
In view of applicant’s amendments, the rejection is withdrawn. 

Claim Rejections - 35 USC § 102 / 103
5. (previous rejection, withdrawn) Claims 1, 2, 3, 6 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jorgensen et al. (US20100267714; previously cited).
Applicant contends: a purpose of the present invention is to treat a subject suffering from Flavivirus infection at an early stage of the infection by administering an anti-CD44 antibody to the subject who has not developed a warning sign yet, so as to effectively treat Flavivirus infection at the early stage; the specific method is not disclosed, taught or suggested by Jorgensen et al.; Jorgensen broadly discloses diseases associated with a high macrophage migration inhibitory factor expression, including disease caused by infection by flavivirus; Jorgensen et al. does not disclose any experimental data showing the effect of the anti-CD44 antibody on treating Flavivirus infection; one of ordinary skill in the art would not consider the antibody as an effective therapeutic agent; Jorgensen et al. does not definitely classify the patients suffering from Flavivirus infection and does not disclose the instantly claimed features; the treatment would include administering the agent to all of the patients suffering from Flavivirus infection, rather than to the patient who has not developed a warning sign yet; in the disclosed Experiment, body weights in infected mice decreased significantly after Day 3; administration of an anti-CD44 antibody to the mice which have not developed a warning sign yet achieves a better clinical outcome; Jorgensen et al. fails to disclose amended claim 1. 
In view of applicant’s amendments to claim 1, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. (previous rejection, maintained as to claims 9, 10; new, necessitated by amendment as to claims 1, 2, 3, 6) Claims 1, 2, 3, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (US20100267714; previously cited).
See claims 1, 2, 3, 6, 9, 10 as submitted 8/24/2022.
Applicant contends: the rejection is overcome for the same reasons as to Jorgensen et al. above.
Applicant’s arguments are considered and found unpersuasive.
See the rejection as recited in the previous Office Action as to Jorgensen et al. It is noted that Jorgensen et al. teaches: administering to a subject having disease associated with high MIF expression [0073]; including diseases caused by infection including flavivirus such as dengue [0074]. Thus Jorgensen et al. is interpreted as teaching administering to a subject already infected (or suffering from Flavivirus infection).
In view of applicant’s amendments and the teachings or suggestions of Jorgensen et al., as the claimed subject is already infected or “suffering from a Flavivirus infection”, one of ordinary skill in the art still would have been motivated to administer anti-CD44 antibody to such a subject, whether the subject has developed a warning sign yet or not. The claim amendment has not appeared to distinguish such a subject, wherein said subject is already infected or “suffering from a Flavivirus infection” (as already recited in claim 1), as also already taught or suggested by Jorgensen et al. (administering to a subject having disease associated with high MIF expression [0073]; including diseases caused by infection including flavivirus such as dengue [0074]).

				Response to Arguments
See the teachings or suggestions of Jorgensen et al. above, in view of the claim amendments, and as recited in the previous Office Action. 
As to alleged lack of experimental data, it is maintained that the prior art is enabling absent evidence to the contrary (See MPEP 2121: I. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).
The rejection is maintained and extended for reasons of record.

7. (previous rejection, maintained) Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. as applied to claims 1, 2, 3, 6, 9, 10 above, and further in view of Honsawek et al. (“Increased serum levels of serum hyaluronan in patients with dengue infection,” J. Infect 54: 225-229 (2007); previously cited) in view of Al-Araimi et al. (‘Dengue Haemorrhagic Fever presenting as Acute Abdomen,” SQU Med J Vol. 11, Issue 2: 265-268 (2011); previously cited).
Applicant contends: Honsawek et al. and Al-Araimi et al. do not overcome the deficiencies in Jorgensen et al.
Applicant’s arguments are considered and found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

8. (previous rejection, maintained) Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. as applied to claims 1, 2, 3, 6, 9, 10 above, and further in view of Wang et al. (CN104561000A; previously cited)(See also the attached EPO English translation of CN104561000A (2015); previously cited).
Applicant contends: Wang does not overcome the deficiencies in Jorgensen et al.
Applicant’s arguments are considered and found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

9. (previous rejection, maintained) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (US20100267714)(cited above).
Applicant contends: claim 11 has been amended; the rejection is overcome for the same reasons as to Jorgensen et al. above.
Applicant’s arguments are considered and found unpersuasive.
See the rejection as recited in the previous Office Action as well as the teachings or suggestions of Jorgensen et al. above in view of the amendments to claim 11.

Response to Arguments
See the teachings or suggestions of Jorgensen et al. above, in view of the claim amendments, and as recited in the previous Office Action. 
The rejection is maintained for reasons of record.

Conclusion
10. No claims are allowed.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648